Citation Nr: 0028505	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of bilateral periductal mastitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
April 1998.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1998 rating 
decision, in which the RO granted the veteran service 
connection for residuals of bilateral periductal mastitis.  
The disorder was found to be 10 percent disabling, with an 
effective date from April 1998.  The veteran filed an NOD in 
September 1998, and the RO issued an SOC the same month.  The 
veteran filed a substantive appeal in November 1998.  In 
March 1999, the veteran testified before a Hearing Officer at 
the VARO in Columbia.  A Supplemental Statement of the Case 
was issued in April 1999.  

The Board notes that the veteran had also perfected an appeal 
for bilateral hearing loss.  During her personal hearing, the 
veteran withdrew this issue from appellate consideration, and 
thus it is not before us at this time.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. VA examinations of the veteran in June 1998, October 1998, 
and June 2000, reflect her complaints of bilateral breast 
pain with itching.  

3. There is an approximate balance of positive and negative 
evidence as to whether the veteran's residuals of 
bilateral periductal mastitis, rated analogously under the 
criteria for eczema, are productive of constant exudation 
or itching, extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for assignment of a rating of 30 percent for 
residuals of bilateral periductal mastitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4,7, 4.10, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that she was 
treated for recurrent breast abscesses in service.  In May 
1998, following her release from active service, the veteran 
submitted to the RO a VA Form 21-526 (Veteran's Application 
for Compensation or Pension), in which she filed, inter alia, 
a claim for service connection for residuals of bilateral 
periductal mastitis.  

In June 1998, the veteran was medically examined for VA 
purposes.  She was noted to have a long history of bilateral 
periductal mastitis with the onset shortly after the delivery 
of a child in 1993.  The veteran reported having had five 
incision-and-drainage (I&D) procedures on the left breast, to 
include one biopsy, and two I&D's of the right breast, the 
last being in 1995.  The examiner noted that the veteran was 
on continuous antibiotics and pain medication.  On clinical 
evaluation, the veteran's breasts were without masses or 
tenderness bilaterally, but there were bilateral fibrocystic 
changes.  The veteran was noted to have a scar secondary to a 
biopsy in the upper outer quadrant of the left breast.  She 
also had multiple small scars secondary to previous I&Ds on 
both breasts.  There was no axillary or supraclavicular 
lymphadenopathy, or nipple discharge.  The examiner's 
impression was bilateral periductal mastitis.  

In an August 1998 rating decision, the RO service connected 
the veteran for residuals of bilateral periductal mastitis, 
awarding a 10 percent disability rating.  The veteran filed 
an NOD in September 1998, in which she reported that her 
condition had not improved, and that the scar sites itched.  

In October 1998, the veteran again underwent a VA 
examination.  The examiner noted the veteran's reported 
history regarding her multiple recurrent breast abscesses.  
It was also noted that doctors had not detected any known 
etiology for the condition.  The veteran reported that the 
last abscess occurred in 1995, given that she was able to 
detect the onset of the abscesses and consequently treat 
herself with oral antibiotics.  The examiner noted no history 
of breast feeding or infections elsewhere.  On clinical 
evaluation, the right breast was notable for an approximately 
one-centimeter by one-half-centimeter well-healed surgical 
scar at approximately 12:00, above the areola.  On the left 
breast, there was a seven-centimeter surgical scar high and 
superior on the breast, running from approximately 10:00 to 
2:00.  There was also a four-centimeter well-healed surgical 
scar at the superior areola running in the same area, 10:00 
to 2:00.  There was also a one-centimeter by one-centimeter 
well-healed surgical scar high in the axillary tail.  No 
masses or tenderness were noted.  The examiner's diagnosis 
was history of multiple breast abscesses, of no known 
etiology, multiple scarring on the breasts of mild cosmetic 
nature, with no functional impairment at this time.  

In March 1999, the veteran testified before a Hearing Officer 
at the VARO in Columbia.  She reported that she suffered from 
chronic itching at the breast scar sites, and that doctors 
had prescribed Westcort Cream.  The veteran stated that 
doctors had previously attempted to control her symptoms with 
Darvocane and hydrocortisone cream, but that these had not 
provided relief.  She also indicated that her breasts were 
chronically painful, and that, while she had previously been 
taking drugs for the pain, they made her drowsy, so she had 
stopped taking them.  The veteran testified that, because of 
the pain in her breasts, she was restricted from 
participating in activities, including walking or running 
long distances.  In addition, he reported that the pain and 
itching were constant, and that, if she continually rubbed 
her breasts to relieve the itching, then her scars became 
raised up above the skin.  She also reported that she had 
suffered from crusting around her nipple area, although she 
indicated that doctors did not believe that this was related 
to the abscesses in her breasts.  The veteran stated that it 
had last occurred about a year before.  She also stated that 
any pain in her breasts did not occur at the scar sites, but 
deep within the tissue.  

In June 2000, the veteran underwent a gynecological 
examination for VA purposes.  In particular, she reported 
suffering from bilateral breast pain on a scale of 5/10, with 
10 being the most painful.  The examiner's diagnosis included 
breast pain.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that her residuals of bilateral 
periductal mastitis are more severe than previously 
evaluated.  See Jackson v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(1999).  

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Where a disorder is encountered which is not specifically 
listed in the VA Schedule for Rating Disabilities, it may be 
rated by analogy to a related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related to the unlisted condition.  38 C.F.R. 
§§ 4.20, 4.27 (1999).  The decision as to which diagnostic 
code to apply in a given case is for the RO and for the 
Board.  Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. 
Brown, 5 Vet.App. 532 (1993) (en banc).  However the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet.App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  

Here the veteran's residuals of bilateral periductal mastitis 
are rated by analogy with eczema, under diagnostic code (DC) 
7806.  The Code selected by the RO has not been challenged by 
the veteran or her representative, and it appears to comport 
fully with the criteria set out in 38 C.F.R. §§ 4.20, 4.27, 
supra.  Furthermore, the Board can find no other Code by 
which to better rate the veteran's disability.  The veteran 
is currently receiving a 10 percent disability rating under 
38 C.F.R. § 4.118, DC 7806.  Under this Code, a 10 percent 
rating is appropriate when there is exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is warranted if the skin disorder 
is manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted for ulceration, or extensive exfoliation or 
crusting, systemic or nervous manifestations or exceptionally 
repugnant.  

In reviewing the evidence of record, the Board notes that the 
veteran has complained of chronic breast pain and itching.  
She has testified, under oath, that she is unable to run or 
walk long distances without suffering from pain in her 
breasts, and that being active with members of her family is 
difficult.  The pain, she reports, is not at the scar sites 
but in the breast tissue.  The Board is cognizant that the 
veteran's disability is being rated analogously under DC 
7806, and that the veteran's symptomatology does not 
specifically correspond with the rating criteria for eczema.  

However, in reviewing the longitudinal record in this case, 
we find a balance of positive and negative evidence as to the 
severity of the veteran's residual disability.  In this 
respect, the veteran's complaints are subjective, i.e., pain 
and itching, and she has failed to submit other objective 
non-medical evidence to substantiate her claim.  On the other 
hand, the veteran offered credible testimony at her personal 
hearing with respect to the effect her breast pain and 
itching have on her every-day activities.  Thus, under the 
reasonable-doubt/benefit-of-the-doubt doctrine, where we find 
an approximate balance of positive and negative evidence on 
the merits of the claim, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  

Based upon the unique facts of the present case, it is our 
opinion that the evidence places the veteran's condition 
somewhere between the 10- and the 30-percent level of 
disability, and we will exercise our discretion to conclude 
that her condition places her at least in balance as between 
the two sets of criteria.  Therefore, the Board finds that an 
increased evaluation to 30 percent for the veteran's service-
connected residuals of bilateral periductal mastitis is 
warranted.  

With respect to whether a 50 percent schedular rating is 
warranted, the Board reiterates that our grant of an increase 
to 30 percent has been granted through the exercise of the 
reasonable-doubt/benefit-of-the-doubt doctrine and that, as 
discussed above, we do not find that the preponderance of the 
evidence fully supports even that evaluation.  Thus, with 
respect to a higher rating, we will simply note that, as 
noted above, the evidence does not show the presence of 
ulceration, or extensive exfoliation or crusting, systemic or 
nervous manifestations or exceptionally repugnant.  

Finally, having determined that a rating in excess of 10 
percent is warranted prospectively, the Board is aware that 
no issue as to the effective date for a disability rating has 
been developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, at 38 U.S.C.A. § 5110(a), 
provides that "an award . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, specifies, at subsection (a), 
"[o]n basis of facts found" and, at subsection (o), "date 
of receipt of claim or date entitlement arose, whichever is 
later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We are cognizant that 
our grant of an increase to 30 percent has been granted 
through the exercise of the reasonable doubt/benefit of the 
doubt doctrine and that we do not find that the preponderance 
of the evidence fully supports even that evaluation.  In this 
respect, the objective medical evidence arguably supports 
only a 10 percent disability rating.  On the other hand, the 
veteran's personal hearing testimony was found to be credible 
and persuasive, and warranted, in view of the entire record, 
an increase to 30 percent.

In view of the foregoing, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
residuals of bilateral periductal mastitis met the criteria 
for a 30 percent evaluation on and after March 18, 1999, the 
date of the veteran's hearing before a Hearing Officer at the 
VARO in Columbia, and thus, a 30 percent rating should be 
assigned effective from that date.  We further find that a 
rating in excess of 10 percent is not warranted prior to that 
date.  See Meeks v. West, 12 Vet.App. 352, 354-55 (1999), 
holding that a "down stream" rating need not be made 
retroactive to the date of the award of service connection if 
the evidence of record does not support retroactivity.  

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson and Meeks 
cases is a "judgment call" based upon those recent Court 
precedents, and does not reflect error by the RO. 


ORDER

A 30 percent evaluation for residuals of bilateral periductal 
mastitis, effective from March 18, 1999, is granted, subject 
to the statutes and regulations governing the payment of 
monetary benefits. 




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

